     Case 3:18-cv-00557-MMD-WGC Document 17 Filed 04/15/20 Page 1 of 2



1
2
3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      PEDRO MEJIA,                                       Case No. 3:18-cv-00557-MMD-WGC
7                                           Plaintiff,                   ORDER
8            v.
9      ROMEO ARANAS, et al.,
10                                      Defendants.
11
12          On November 26, 2018, Plaintiff, then a prisoner in the custody of the Nevada

13    Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

14    42 U.S.C. § 1983. (ECF No. 1-1.) On September 24, 2019, this Court issued a screening

15    order and stayed the case to give the parties an opportunity to settle their dispute. (ECF

16    No. 7.) On January 2, 2020, Defendants informed the Court that Plaintiff had passed

17    away. (ECF No. 14.)

18          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19    is not extinguished, the court may order substitution of the proper party. A motion for

20    substitution may be made by any party or by the decedent’s successor or representative.

21    If the motion is not made within 90 days after service of a statement noting the death, the

22    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

23          The 90-day period has passed and there has been no motion for substitution.

24    Therefore, the Court dismisses the case.

25          It is therefore ordered that this case is dismissed under Fed. R. Civ. P. 25(a)(1).

26    ///

27    ///

28    ///
     Case 3:18-cv-00557-MMD-WGC Document 17 Filed 04/15/20 Page 2 of 2


1            It is further ordered that the Clerk of the Court enter judgment accordingly and
2     close this case.
3            DATED THIS 15th day of April 2020.
4
5
6                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               -2-
